                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                                 Desc Main
                                                                   Document     Page 1 of 44
                                                               United States Bankruptcy Court
                                                                       Central District of Illinois
 In re      JBH Petroleum & Foodmart, Inc.                                                                            Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Pradeep Kataria                                                     Common Stock 1000 shares (100%)                             Common Stock
 3216 West Rosebury Lane
 Dunlap, IL 61525


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date October 5, 2020                                                         Signature /s/ Pradeep Kataria
                                                                                            Pradeep Kataria

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                    Case 20-81019            Doc 1       Filed 10/05/20 Entered 10/05/20 15:24:39                              Desc Main
                                                           Document     Page 2 of 44

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                JBH Petroleum & Foodmart, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA JBH Knoxville
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  747 Knox Highway 10                                             13821 N. Route 91
                                  Knoxville, IL 61448                                             Dunlap, IL 61525
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Knox                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-81019                Doc 1        Filed 10/05/20 Entered 10/05/20 15:24:39                                  Desc Main
                                                                Document     Page 3 of 44
Debtor    JBH Petroleum & Foodmart, Inc.                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4471

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,                                                                                                             Affiliated
     attach a separate list                       Debtor     American Liquor & Foodmart, LLC                                Relationship         Equity/Jt Debt



Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-81019    Doc 1        Filed 10/05/20 Entered 10/05/20 15:24:39                          Desc Main
                                                    Document     Page 4 of 44
Debtor   JBH Petroleum & Foodmart, Inc.                                              Case number (if known)
         Name


                                                 Central District of
                                      District   Illinois                  When     1/10/20               Case number, if known   20-80044




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
                    Case 20-81019            Doc 1        Filed 10/05/20 Entered 10/05/20 15:24:39                                 Desc Main
                                                            Document     Page 5 of 44
Debtor   JBH Petroleum & Foodmart, Inc.                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                    Case 20-81019            Doc 1       Filed 10/05/20 Entered 10/05/20 15:24:39                                Desc Main
                                                           Document     Page 6 of 44
Debtor    JBH Petroleum & Foodmart, Inc.                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 5, 2020
                                                  MM / DD / YYYY


                             X   /s/ Pradeep Kataria                                                      Pradeep Kataria
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Sumner A. Bourne                                                      Date October 5, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Sumner A. Bourne
                                 Printed name

                                 Rafool & Bourne, P.C.
                                 Firm name

                                 411 Hamilton, Suite 1600
                                 Peoria, IL 61602
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (309) 673-5535                Email address      notices@rafoolbourne.com


                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                       Desc Main
                                                                   Document     Page 7 of 44




 Fill in this information to identify the case:

 Debtor name         JBH Petroleum & Foodmart, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Schedule of Income and Expenditures

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 5, 2020                         X /s/ Pradeep Kataria
                                                                       Signature of individual signing on behalf of debtor

                                                                       Pradeep Kataria
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 20-81019                    Doc 1         Filed 10/05/20 Entered 10/05/20 15:24:39                                      Desc Main
                                                                       Document     Page 8 of 44

 Fill in this information to identify the case:
 Debtor name JBH Petroleum & Foodmart, Inc.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF ILLINOIS                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ameren Illinois                                                                                                                                                            $3,000.00
 Credit and
 Collections
 2105 E. State Route
 104
 Pawnee, IL 62558
 City of Knoxville                                                                                                                                                          $1,000.00
 Attn: Water
 Department
 215 N. Hebard Street
 Knoxville, IL 61448
 U.S. Venture Inc.                                               747 Knox                                        $1,176,803.00                $400,000.00               $802,259.00
 d/b/a U.S. Oil                                                  Highway 10
 425 Better Way                                                  Knoxville, IL
 Appleton, WI 54915                                              (1 acre, single
                                                                 building gas
                                                                 station)
                                                                 PIN 10-20-400-014




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                   Case 20-81019                            Doc 1               Filed 10/05/20 Entered 10/05/20 15:24:39                                                           Desc Main
                                                                                  Document     Page 9 of 44
 Fill in this information to identify the case:

 Debtor name            JBH Petroleum & Foodmart, Inc.

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           400,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $              4,900.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           404,900.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,202,259.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$              4,000.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,206,259.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 20-81019                   Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                       Desc Main
                                                                  Document     Page 10 of 44
 Fill in this information to identify the case:

 Debtor name         JBH Petroleum & Foodmart, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $400.00


 2.        Cash on hand                                                                                                                                $400.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Tompkins State Bank
                    (may have been closed due to
           3.1.     inactivity)                                             Checking Account                                                           $100.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $900.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                       Desc Main
                                                                  Document     Page 11 of 44
 Debtor         JBH Petroleum & Foodmart, Inc.                                                   Case number (If known)
                Name



 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used     Current value of
                                                      physical inventory         debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Inventory (all spoiled, no
           value)                                     December 2018                            $0.00    Liquidation                                 $0.00




 23.       Total of Part 5.                                                                                                                    $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used     Current value of
                                                                                 debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 39.       Office furniture

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                     Desc Main
                                                                  Document     Page 12 of 44
 Debtor         JBH Petroleum & Foodmart, Inc.                                                Case number (If known)
                Name



 40.       Office fixtures
           Coolers, Shelving, Misc.
           (estimated auction value)                                                   Unknown        Liquidation                            $3,000.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Cash register and point of sale system, printer
           and supplies
           (estimated auction value)                                                   Unknown        Liquidation                            $1,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                 $4,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used     Current value of
           property                                       extent of           debtor's interest       for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 747 Knox Highway 10
                     Knoxville, IL
                     (1 acre, single
                     building gas station)                Fee Simple
                     PIN 10-20-400-014                    (100%)                            $0.00                                         $400,000.00




 56.       Total of Part 9.                                                                                                             $400,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39             Desc Main
                                                                  Document     Page 13 of 44
 Debtor         JBH Petroleum & Foodmart, Inc.                                               Case number (If known)
                Name

            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 20-81019                       Doc 1           Filed 10/05/20 Entered 10/05/20 15:24:39                                         Desc Main
                                                                       Document     Page 14 of 44
 Debtor          JBH Petroleum & Foodmart, Inc.                                                                      Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $900.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $4,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $400,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $4,900.00         + 91b.              $400,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $404,900.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                               Desc Main
                                                                  Document     Page 15 of 44
 Fill in this information to identify the case:

 Debtor name         JBH Petroleum & Foodmart, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Knox County Collector                          Describe debtor's property that is subject to a lien                   $25,456.00              $400,000.00
       Creditor's Name                                747 Knox Highway 10
                                                      Knoxville, IL
                                                      (1 acre, single building gas station)
       200 South Cherry Street                        PIN 10-20-400-014
       Galesburg, IL 61401
       Creditor's mailing address                     Describe the lien
                                                      Real Estate Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018 and 2019 taxes                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0014
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Knox County Collector
       2. U.S. Venture Inc.

 2.2   U.S. Venture Inc.                              Describe debtor's property that is subject to a lien               $1,176,803.00               $400,000.00
       Creditor's Name                                747 Knox Highway 10
                                                      Knoxville, IL
       d/b/a U.S. Oil                                 (1 acre, single building gas station)
       425 Better Way                                 PIN 10-20-400-014
       Appleton, WI 54915
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                                Desc Main
                                                                  Document     Page 16 of 44
 Debtor       JBH Petroleum & Foodmart, Inc.                                                          Case number (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

                                                                                                                               $1,202,259.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Travis J. Eliason
        Quarles & Brady LLP                                                                                   Line   2.2
        300 N. LaSalle Street, Suite 4000
        Chicago, IL 60654




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                                          Desc Main
                                                                  Document     Page 17 of 44
 Fill in this information to identify the case:

 Debtor name         JBH Petroleum & Foodmart, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $3,000.00
           Ameren Illinois                                                      Contingent
           Credit and Collections                                               Unliquidated
           2105 E. State Route 104                                              Disputed
           Pawnee, IL 62558
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $1,000.00
           City of Knoxville                                                    Contingent
           Attn: Water Department                                               Unliquidated
           215 N. Hebard Street                                                 Disputed
           Knoxville, IL 61448
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           Illinois Environmental Protection Agency                             Contingent
           1021 N. Grand Avenue East                                            Unliquidated
           P.O. Box 19276                                                       Disputed
           Springfield, IL 62794
                                                                             Basis for the claim:    Notice only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           Tripower Peteroleum Inc.                                             Contingent
           11 South Meadow Court                                                Unliquidated
           Barrington, IL 60010                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notice only
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.
Official Form 206E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         20435                                              Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                                  Desc Main
                                                                  Document     Page 18 of 44
 Debtor       JBH Petroleum & Foodmart, Inc.                                                      Case number (if known)
              Name


   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                            0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                        4,000.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                            4,000.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                      Desc Main
                                                                  Document     Page 19 of 44
 Fill in this information to identify the case:

 Debtor name         JBH Petroleum & Foodmart, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                  Desc Main
                                                                  Document     Page 20 of 44
 Fill in this information to identify the case:

 Debtor name         JBH Petroleum & Foodmart, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      American Liquor                   403 S. Fourth Street                              U.S. Venture Inc.                  D   2.2
             & Foodmart LLC                    Dunlap, IL 61525                                                                     E/F
                                                                                                                                    G




    2.2      Neha Rena                         3216 West Rosebury Lane                           U.S. Venture Inc.                  D   2.2
                                               Dunlap, IL 61525                                                                     E/F
                                                                                                                                    G




    2.3      Pradeep Kataria                   3216 West Rosebury Lane                           U.S. Venture Inc.                  D   2.2
                                               Dunlap, IL 61525                                                                     E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
  Case 20-81019      Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39        Desc Main
                              Document     Page 21 of 44



                      UNITED STATES BANKRUPTCY COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION

IN RE:                                           )      CHAPTER 11
                                                 )
JBH PETROLEUM & FOODMART, INC.,                  )      CASE NO.
                                                 )
Debtor.                                          )

                   SCHEDULE OF INCOME AND EXPENDITURES

       NOW Comes the above-named Debtor and states that the attached projections of income
and expenditures once it resumes operations constitutes its Schedule of Income and
Expenditures.
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 22 of 44




Projection of Revenue and Expenses Jbh Petroleum
& Foodmart Inc ,for December 2020.


Sales Category                    Profit Markup Amount.
Total Sales- $ 40000.00            $ 8000.00
Fuel gl sold- $ 50000.00           $10000.00
Atm Income-         $300.00        $   300.00
Total Gross Income-                $18300.00


Total Expenses-
Utilities-                        $1500.00
Wages & Salaries-                  $4000.00
Taxes Payroll-                     $ 700.00
Accounting fees-                   $ 250.00
Taxes Property-                    $1500.00
Repair & Maintainance-             $ 200.00
Bank Service Charges-              $60.00
Credit Card Processing-            $2000.00
Postage & Delievery-               $30.00
Software Backoffice-               $70.00
Office Supplies-                   $40.00
License Permit & Fees-             $200.00
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 23 of 44



Insurance Expense-                $400.00
TOTAL EXPENSES-                    $8750.00


Gross Income- $18300.00 Minus
Total Expenses- $ 10950.00
Net Profit-        $7350.00
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 24 of 44




Projection of Revenue and Expenses Jbh Petroleum
& Foodmart Inc ,for January 2021.


Sales Category                    Profit Markup Amount.
Total Sales- $ 50000.00            $ 10000.00
Fuel gl sold- $ 50000.00           $10000.00
Atm Income-         $300.00        $   300.00
Total Gross Income-                $20300.00


Total Expenses-
Utilities-                        $1500.00
Wages & Salaries-                  $4000.00
Taxes Payroll-                     $ 700.00
Accounting fees-                   $ 250.00
Taxes Property-                    $1500.00
Repair & Maintainance-             $ 200.00
Bank Service Charges-              $60.00
Credit Card Processing-            $2000.00
Postage & Delievery-               $30.00
Software Backoffice-               $70.00
Office Supplies-                   $40.00
License Permit & Fees-             $200.00
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 25 of 44



Insurance Expense-                $400.00
TOTAL EXPENSES-                    $10950.00


Gross Income- $20300.00 Minus
Total Expenses- $ 10950.00
Net Profit-        $9350.00
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 26 of 44




Projection of Revenue and Expenses Jbh Petroleum
& Foodmart Inc ,for Feb 2021.


Sales Category                    Profit Markup Amount.
Total Sales- $ 50000.00            $ 10000.00
Fuel gl sold- $ 50000.00           $10000.00
Atm Income-         $300.00        $   300.00
Total Gross Income-                $20300.00


Total Expenses-
Utilities-                        $1500.00
Wages & Salaries-                  $4000.00
Taxes Payroll-                     $ 700.00
Accounting fees-                   $ 250.00
Taxes Property-                    $1500.00
Repair & Maintainance-             $ 200.00
Bank Service Charges-              $60.00
Credit Card Processing-            $2000.00
Postage & Delievery-               $30.00
Software Backoffice-               $70.00
Office Supplies-                   $40.00
License Permit & Fees-             $200.00
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 27 of 44



Insurance Expense-                $400.00
TOTAL EXPENSES-                    $10950.00


Gross Income- $20300.00 Minus
Total Expenses- $ 10950.00
Net Profit-        $9350.00
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 28 of 44




Projection of Revenue and Expenses Jbh Petroleum
& Foodmart Inc ,for March 2021.


Sales Category                    Profit Markup Amount.
Total Sales- $ 55000.00            $ 11000.00
Fuel gl sold- $ 55000.00           $11000.00
Atm Income-         $300.00        $   300.00
Total Gross Income-                $22300.00


Total Expenses-
Utilities-                        $1500.00
Wages & Salaries-                  $4500.00
Taxes Payroll-                     $ 700.00
Accounting fees-                   $ 250.00
Taxes Property-                    $1500.00
Repair & Maintainance-             $ 200.00
Bank Service Charges-              $60.00
Credit Card Processing-            $2300.00
Postage & Delievery-               $30.00
Software Backoffice-               $70.00
Office Supplies-                   $40.00
License Permit & Fees-             $200.00
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 29 of 44



Insurance Expense-                $400.00
TOTAL EXPENSES-                    $11750.00


Gross Income- $22300.00 Minus
Total Expenses- $ 11750.00
Net Profit-        $10550.00
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 30 of 44




Projection of Revenue and Expenses Jbh Petroleum
& Foodmart Inc ,for April 2021.


Sales Category                    Profit Markup Amount.
Total Sales- $ 60000.00            $ 12000.00
Fuel gl sold- $ 60000.00           $12000.00
Atm Income-         $300.00        $   300.00
Total Gross Income-                $24300.00


Total Expenses-
Utilities-                        $1500.00
Wages & Salaries-                  $4500.00
Taxes Payroll-                     $ 700.00
Accounting fees-                   $ 250.00
Taxes Property-                    $1500.00
Repair & Maintainance-             $ 200.00
Bank Service Charges-              $60.00
Credit Card Processing-            $2500.00
Postage & Delievery-               $30.00
Software Backoffice-               $70.00
Office Supplies-                   $40.00
License Permit & Fees-             $200.00
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 31 of 44



Insurance Expense-                $400.00
TOTAL EXPENSES-                    $11950.00


Gross Income- $24300.00 Minus
Total Expenses- $ 11950.00
Net Profit-        $12350.00
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 32 of 44




Projection of Revenue and Expenses Jbh Petroleum
& Foodmart Inc ,for May 2021.


Sales Category                    Profit Markup Amount.
Total Sales- $ 60000.00            $ 12000.00
Fuel gl sold- $ 65000.00           $13000.00
Atm Income-         $300.00        $   300.00
Total Gross Income-                $25300.00


Total Expenses-
Utilities-                        $1500.00
Wages & Salaries-                  $4500.00
Taxes Payroll-                     $ 700.00
Accounting fees-                   $ 250.00
Taxes Property-                    $1500.00
Repair & Maintainance-             $ 200.00
Bank Service Charges-              $60.00
Credit Card Processing-            $2500.00
Postage & Delievery-               $30.00
Software Backoffice-               $70.00
Office Supplies-                   $40.00
License Permit & Fees-             $200.00
  Case 20-81019   Doc 1   Filed 10/05/20 Entered 10/05/20 15:24:39   Desc Main
                           Document     Page 33 of 44



Insurance Expense-                $400.00
TOTAL EXPENSES-                    $11950.00


Gross Income- $25300.00 Minus
Total Expenses- $ 11950.00
Net Profit-        $13350.00
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                              Desc Main
                                                                  Document     Page 34 of 44



 Fill in this information to identify the case:

 Debtor name         JBH Petroleum & Foodmart, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For year before that:                                                                       Operating a business                             $1,100,000.00
       From 1/01/2018 to 12/31/2018                                                                         Estimated gross
                                                                                                   Other    revenues

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 20-81019                   Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                                   Desc Main
                                                                  Document     Page 35 of 44
 Debtor       JBH Petroleum & Foodmart, Inc.                                                                Case number (if known)



    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address
       7.1.    U.S. Venture v. Debtor, et al.                    Foreclosure                  Circuit Court of Knox                       Pending
               19-CH-0002                                                                     County, Illinois                            On appeal
                                                                                                                                          Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                                Desc Main
                                                                  Document     Page 36 of 44
 Debtor        JBH Petroleum & Foodmart, Inc.                                                            Case number (if known)



    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                 Total amount or
                 the transfer?                                                                                                                                value
                 Address
       11.1.     Rafool & Bourne, P.C.
                 411 Hamilton, Suite 1600                                                                                      October 5,
                 Peoria, IL 61602                                                                                              2020                      $10,000.00

                 Email or website address


                 Who made the payment, if not debtor?
                 Pradeep Kataria, personally



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers                Total amount or
                                                                                                                      were made                               value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer               Total amount or
               Address                                           payments received or debts paid in exchange             was made                             value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services               If debtor provides meals
                                                                 the debtor provides                                                        and housing, number of
                                                                                                                                            patients in debtor’s care

 Part 9:       Personally Identifiable Information
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                           Desc Main
                                                                  Document     Page 37 of 44
 Debtor      JBH Petroleum & Foodmart, Inc.                                                             Case number (if known)




16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                  Case 20-81019                   Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                                  Desc Main
                                                                  Document     Page 38 of 44
 Debtor      JBH Petroleum & Foodmart, Inc.                                                             Case number (if known)



      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address
       747 Knox Highway 10                                           Illinois Environmental                   Notice of release of fuel                 2017
       Knoxville, IL                                                 Protection Agency                        into soil. Remedied
                                                                     1021 N. Grand Avenue East                through replacement of
                                                                     P.O. Box 19276                           tanks.
                                                                     Springfield, IL 62794


24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address
       747 Knox Highway 10                                           Illinois Environmental                   Notice of release from                    2017
       Knoxville, IL                                                 Protection Agency                        obsolete tanks (remedied)
                                                                     1021 N. Grand Avenue East
                                                                     P.O. Box 19276
                                                                     Springfield, IL 62794


 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    JBH Knoxville                                    Gas station/Convenience store                    EIN:         XX-XXXXXXX
             747 Knox Highway 10
             Knoxville, IL 61448                                                                               From-To      2014 to December 2018


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                              Desc Main
                                                                  Document     Page 39 of 44
 Debtor      JBH Petroleum & Foodmart, Inc.                                                             Case number (if known)



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Pradeep Kataria
       .                                                                                    December 2018            No value, all spoiled/expired

               Name and address of the person who has possession of
               inventory records
               JBH Petroleum & Foodmart
               3216 West Rosebury Lane
               Dunlap, IL 61525


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Pradeep Kataria                                3216 West Rosebury Lane                             Sole shareholder, officer and         100% of
                                                      Dunlap, IL 61525                                    director                              common
                                                                                                                                                stock


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                            Desc Main
                                                                  Document     Page 40 of 44
 Debtor      JBH Petroleum & Foodmart, Inc.                                                             Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                        Desc Main
                                                                  Document     Page 41 of 44
 Debtor      JBH Petroleum & Foodmart, Inc.                                                             Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 5, 2020

 /s/ Pradeep Kataria                                                    Pradeep Kataria
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                        Desc Main
                                                                  Document     Page 42 of 44
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        Central District of Illinois
 In re       JBH Petroleum & Foodmart, Inc.                                                                    Case No.
                                                                                    Debtor(s)                  Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                   $                10,000.00
             Prior to the filing of this statement I have received                                         $                10,000.00
             Balance Due                                                                                   $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Security retainer of $10,000 paid by Pradeep Kataria personally.

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 5, 2020                                                                /s/ Sumner A. Bourne
     Date                                                                           Sumner A. Bourne
                                                                                    Signature of Attorney
                                                                                    Rafool & Bourne, P.C.
                                                                                    411 Hamilton, Suite 1600
                                                                                    Peoria, IL 61602
                                                                                    (309) 673-5535 Fax: (309) 673-5537
                                                                                    notices@rafoolbourne.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39           Desc Main
                                                                  Document     Page 43 of 44




                                                               United States Bankruptcy Court
                                                                     Central District of Illinois
 In re      JBH Petroleum & Foodmart, Inc.                                                          Case No.
                                                                                 Debtor(s)          Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       October 5, 2020                                          /s/ Pradeep Kataria
                                                                      Pradeep Kataria/President
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                 Case 20-81019                    Doc 1          Filed 10/05/20 Entered 10/05/20 15:24:39                Desc Main
                                                                  Document     Page 44 of 44



                                                               United States Bankruptcy Court
                                                                     Central District of Illinois
 In re      JBH Petroleum & Foodmart, Inc.                                                               Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for JBH Petroleum & Foodmart, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 5, 2020                                                     /s/ Sumner A. Bourne
 Date                                                                Sumner A. Bourne
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for JBH Petroleum & Foodmart, Inc.
                                                                     Rafool & Bourne, P.C.
                                                                     411 Hamilton, Suite 1600
                                                                     Peoria, IL 61602
                                                                     (309) 673-5535 Fax:(309) 673-5537
                                                                     notices@rafoolbourne.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
